DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 11/11/2021 has been entered.
Priority
This application has claimed no domestic or foreign priority.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.





Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9, and 15 the closest prior art of record Bharadwaj et al. (US 20190384274 A1), Dave et al. (US 20160185048 A1) (hereinafter Dave), Herzog et al. (US 6892163 B1) (hereinafter Herzog) and Ide (US 20200125044 A1) (hereinafter Ide) teaches following:
Regarding claim 1 	Bharadwaj teaches 
 A method for generating fault indications for an additive manufacturing machine based on a comparison of the outputs of multiple process models to measured sensor data, the method comprising: 
receiving, via a communication interface (Fig 1, Controller -106), sensor data from a plurality of sensors (Fig 1, sensors 110) from the additive manufacturing machine (Fig 1, AM equipment 108) during manufacture of at least one part (Para [0006], line 3-6, “The method includes receiving sensor data during the build of a metallic component (i.e. during manufacture of at least one part) using the AM process.”)
Dave teaches 
applying one or more preprocessing corrections  to sensor data from at least one of the plurality of sensors, the preprocessing corrections accounts for at least one of geometric distortions or intensity distortions embedded in the sensor data (Para[0063], line 1-16, “ This reflected optical beam 307 then makes its way through a series of analytical instruments. A beam splitter 308 sends a portion of the beam to a photodiode 309. Photodiode 309 (i.e. sensor ) can be capable of sensing a range of frequencies at a high enough speed and recording rate to detect possible  
Herzog teaches 
selecting (COL10, line 20-24, “Next, the estimate process parameters procedure 64 operates (i.e. selection for usage over the training data) the parameter estimation models 52 (i.e. Plurality of models) over the training data 34 to generate an estimated value for each monitored signal value contained in the training data 34”. As per line 11-14 in COL 9 the estimation model 52 is stored in the model database 50 and then in next step it is utilizing i.e. selecting models to use over the training data.) a plurality of models from a model database (COL 10,line 11-14, “ MSET training procedure as described herein in detail, in order to create the parameter estimation models 52 (i.e. plurality of models), which are stored in the process model  each model generating expected sensor values for a defined condition ( COL8,line 35-40, Fig1, an estimated value for each sensor (i.e. expected sensor value) or data signal 14 of asset 12 to be monitored for the presence of fault conditions(i.e. defined condition in view of claim 4).
 computing  (COL 10, line 29-31, “Next, A compute training data residuals procedure 44 calculates the training data residuals (i.e. difference)  for each monitored signal” ) difference values (between a selected set of the sensor data and an output of each of the plurality of models (COL10, line 42-46, “Therefore, the training data residuals are characteristic of the expected normal deviations (i.e. difference values ) between the observed signal values (i.e. sensor data) and the values estimated using the parameter estimation models 52 (i.e. output of the model)”. Also based on Fig 7, block 76 represents the difference calculation where S1 is the sensor value and E1 is the output of estimation model ); 
computing a probability density function defining, for each of the models, a likelihood that a given difference value corresponds to each respective model (COL 10, line 33-40, “The training data residuals (i.e. given difference value) are next used by a compute nominal residual probability density function (PDF) procedure 48 (i.e. computing a probability density function defining) to create a fault detection model 54 (i.e. each model) for each monitored signal. In accordance with the instant invention, the fault detection models 54 is typically comprised of mathematical descriptions of the probability density function that best characterizes or best fits (i.e. likelihood ) the training data residual for the monitored signal”);
Ide teaches 

Ide does not explicitly teach – “for each of the models, a probability that the corresponding model output matches the received sensor data.”
Ide further teaches 
Given a responsibility score 606 (i.e. an indicator) the system outputs a list of best match (i.e. highest match) faults and recommended maintenance action (Para [0038], line 15-17).
Ide does not explicitly teach-“outputting an indicator of a defined condition corresponding to a model having the highest match probability” (Non-teaching part bold).  
However the prior art alone or in combination fails to anticipate or render obvious a method for generating fault indications for an additive manufacturing machine based on a comparison of the outputs of multiple process models to measured sensor data, the method comprising: applying a probabilistic rule to determine, for each of the models, a probability that the corresponding model output matches the received sensor data outputting an indicator of a defined condition corresponding to a model having the highest match probability in combination with the rest of the claim limitations as claimed and defined by applicant.

Claims 2-8 being dependent on claim 1 are allowed for similar reasons.
Claim 9 and 15 having similar limitations as claim 1 and are allowed for similar reasons.
Claims 10-14 being dependent on claim 9 and claims 16-20 being dependent on claim 15 are allowed for similar reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
CHEVERTON et al. (US-20150165683-A1) – This art teaches a method for assessment of operational performance of a 3D manufacturing apparatus.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        12/10/2021